DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/842,534, filed on April 07, 2021.

Information Disclosure Statement
The IDS filed on April 07, 2021 was considered and signed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation "“the type of the candidate printing medium” in lines 10-11"; “the type” in line 14.  There are insufficient antecedent basis for these limitations in the claim.
	Claims 13 and 18 are rejected for the same rationales set forth for claim 1 above.
	Claims 2-12, 14-17 and 19-20 are also rejected as being dependent on rejected independent claims 1, 13 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
	Claims 1, 6-11, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashio (US Publication No. 2012/0206756).
	Concerning claim 1, Nakashio discloses an information processing apparatus (Figs.1-4) comprising: 
	an acquisition unit (203, Fig.2) configured to acquire a measurement result (e.g. paper thickness) obtained by measuring a characteristic of a printing medium on which recording is to be performed by a recording unit (111, Fig.1), and to acquire a characteristic reference range (range of MTF value using the MTF value in a profile) of each of types of printing media set in advance to identify a type of a measured printing medium (paragraphs 34-35, 78-79, 94, 95 and 105);
	a notification control unit (101, 105, Fig.1) configured to perform control to extract (S113-S118, Fig.5), as a candidate printing medium and based on the acquired measurement result and the acquired characteristic reference range, a type of printing medium using the characteristic reference range including the measurement result and to perform control to cause a notification unit to notify information indicating the type of the candidate printing medium (Figs. 9, 17-18; paragraphs 32, 42-44, 83, 94-105);
	an input unit (106, Fig.1) configured to input information, wherein a type of printing medium on which recording is to be performed by the recording unit has a first reference range (line width for correction) which is the characteristic reference range of 
	an extension unit (110, Fig.1 and Fig.4) configured to extend the first reference range (S129-S22, Fig.5; S523, Figs.16-18; paragraphs 44, 50-53; 78-79, 96, 98-106).
	Nakashio does not directly teach the extension of the first reference range.  However, Nakashio teaches, in the Abstract of the invention, “… an image of a straight line as a reference image” and Nakashio discloses that the profile generation unit 205 performs an extension of the line width patches in the line width profiles to determine the correction parameter for the line width correction unit 403 to perform the line width correction (Figs. 2, 4; paragraphs 35, 38-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the extension of the line width range in Nakashio equivalent to the extension of the first reference range in claim 1 since both lead to the same result of correction of print data for printing based on different types of paper. That would yield to predictable result of an information processing apparatus capable of extracting a type of printing medium using a reference range obtained by measuring a printing medium and printing the document using a type of paper having an extended reference range.
	Concerning claims 6-11, Nakashio further teaches the image processing apparatus according to claim 1 wherein:
	- a learning range (line width patch) includes, and is larger than, the first reference range (in the case it has line with patch with smaller dot number), and wherein, in a case where the measurement result falls within the learning range of the 
	the predetermined range (stored in the line width profile) is a range having a size larger than that of the first reference range and equal to or smaller than that of the learning range (a range from min to max value)  and the learning range is not changed (absolute value), (paragraphs 44-46, 47-51, 95, 101), (claims 8-9);
	- the recording unit (111, Fig.1), wherein the recording unit is configured to perform recording on the printing medium by applying a recording material; and a conveyance unit configured to convey the printing medium to a position at which recording is to be performed, wherein, when the conveyance unit conveys the printing medium to a position at which the recording unit can perform recording, the recording unit performs recording onto the printing medium (paragraphs 37-39, 52-56, 64-65, 70-73), (claim 10);
	- a movable carriage equipped with the recording unit wherein a measurement unit is provided in the carriage and measures a characteristic of the printing medium, conveyed by the conveyance unit to a position at which the measurement unit can perform measurement (paragraphs 71, 82), (claim 11).

	Concerning claim 18, Nakashio discloses a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an information processing apparatus as discussed in claims 1 and 13.

Allowable Subject Matter
Claims 2-5, 12, 14-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 1-20 are rewritten to overcome the 112 2nd rejection and claims 2-5, 12, 14-16, and 19 are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an Examiner's Statement of Reasons for Allowance:  Claims 2-5, 12, 14-16, and 19 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the information processing apparatus and method in claims 1 and 13, wherein:
	- a reduction unit configured to reduce a reference range, wherein the acquisition unit acquires information regarding a history of a type of printing medium that has been input by the input unit, and wherein the reduction unit reduces, based on the information regarding the history, the reference range of a type of printing medium that has not been used for a predetermined period of time (claims 2, 14 and 19);
in a case where information corresponding to a predetermined type of printing medium is input a plurality of times by the input unit and the extension unit extends the first reference range based on each of the plurality of inputs, extension rates of the first reference range in extensions are the same (claim 4);
	- based on the measurement result, the extension unit extends the first reference range such that a value near the measurement result among an upper limit value and a lower limit value defining the first reference range gets to a predetermined closeness to the measurement result (claims 5 and 17);
	- in a case where the acquisition unit acquires the measurement result after the extension unit extends the first reference range, the acquisition unit acquires a second reference range extended by the extension unit as an extended reference range, wherein the extracted type of printing medium is a first type of printing medium and the candidate printing medium is a first candidate printing medium, and wherein the notification control unit performs control to extract, as a second-candidate printing medium and based on the measurement result and the extended reference range, a second type of printing medium using the characteristic reference range including the measurement result and performs control to cause the notification unit to notify information indicating a type of the second candidate printing medium (claim 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	b. Kubo (US 2010/0111550) discloses an image forming apparatus capable of improving the image productivity depending on the type of paper for printing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



June 4, 2021